PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
TIANCHON, Camelito
Application No. 15/732,354
Filed: 27 Oct 2017
For: MASS TURBINE AND ELECTRIC GENERATORS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the communication which is being treated as a renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 8, 2020 and supplemented on January 25, 2021 and February 16, 2021, to revive the above-identified application.    

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of December 13, 2018.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(2).  Accordingly, the date of abandonment of this application is April 14, 2019.  The Office mailed a Notice of Abandonment on August 15, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Request for Continued Examination, a submission under 37 CFR 1.114 and the required fee; (2) the petition fee of $500.00; and (3) a statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 






/JOANNE L BURKE/Lead Paralegal Specialist, OPET